—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 23, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling was proper. Prior crimes are not automatically excluded from evidence just because they are similar to the crime with which the defendant is charged (People v Pavao, 59 NY2d 282, 292). Here, the prior crime involved a theft which was highly relevant to the defendant’s credibility and his willingness to place his interests above those of society’s (People v Natal, 144 AD2d 587, affd 75 NY2d 379). Such crimes are usually relevant whenever they have been committed (People v Sandoval, 34 NY2d 371, 377).
The defendant’s remaining contentions are either unpre*374served for appellate review or without merit. Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.